                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                              MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Tara Solnoki v. C.R. Bard, Inc.                                    2:13-cv-0015257

                            MEMORANDUM OPINION AND ORDER

        Pending are (1) Defendant’s Motion to Dismiss, filed by Tissue Science Laboratories

Limited (“TSL”) on March 30, 2018 [ECF No. 18]; and (2) Defendant C.R. Bard, Inc.’s (“Bard”)

Motion to Dismiss for Failure to Comply with Pretrial Oder # 305, filed June 11, 2019 [ECF No.

23]. Defendants TSL and Bard assert that plaintiff’s case should be dismissed with prejudice for

failure to comply with court orders, including the failure to timely provide the defendant with

required pretrial discovery in violation of Pretrial Order Numbers 27, 28, 275 and 305. Plaintiff,

who is pro se, has not responded to the motions.

        On July 10, 2019, the court entered a Show Cause Order directing plaintiff to

show cause on or before July 24, 2019, why the defendants who filed the motions

should not be dismissed. [ECF No. 26]. The court sent a copy of this order to plaintiff

at her last known address and posted it on the court’s public website. Plaintiff did not

show cause or otherwise respond.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without
prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the motions to dismiss [ECF Nos. 18, 23]

are GRANTED in part to the extent the moving defendants seek dismissal and

DENIED in part insofar as defendants seek dismissal with prejudice. The court

ORDERS that the TSL and Bard are dismissed without prejudice. No other

defendants remain and the case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:      August 8, 2019




                                           2
